Citation Nr: 9908839	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-25 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for muscle soreness and 
joint pain of the right shoulder, right knee and low back.  

3.  Entitlement to service connection for sinusitis, claimed 
as flu-like symptoms.  

4.  Entitlement to service connection for a gastrointestinal 
disorder.  

5.  Entitlement to service connection for a visual disorder.  

6.  Entitlement to service connection for a skin disorder.  

7.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  

8.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  

9.  Entitlement to an increased (compensable) rating for 
labyrinthitis.

10.  Entitlement to an increased (compensable) rating for 
hearing loss of the right ear.  

11.  Entitlement to an effective date earlier than February 
18, 1993, for an award of service connection for 
posttraumatic headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to November 
1972, December 1972 to December 1974 and from June 1991 to 
December 1991.  The record shows that, during this latter 
period, he serviced in the Persian Gulf in support of 
Operation Desert Storm.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1992, and later, rating decisions of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran and his representative have disagreed with the 
denial of a total rating on the basis of individual 
unemployability.  They have requested that this issue be 
referred to the RO for appellate development.  As it is not 
inextricably intertwined with the issues before the Board, it 
is so referred.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  
In addition, the veteran, at his hearing before the Board in 
June 1998, indicated that he wished to have an increased 
rating for his posttraumatic headaches.  That issue has not 
been developed for appellate review, is not inextricably 
intertwined with the issues before the Board, and is referred 
to the RO for initial consideration.  Id.

The issues of service connection for an acquired psychiatric 
disorder and an increased rating for hypertension will be 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  There has been no establishment of an etiologic nexus 
between currently demonstrated arthritis of the right 
shoulder and low back, which was first manifested several 
years after service.

2.  There has been no establishment of an etiologic nexus 
between currently demonstrated chondromalacia patella of the 
right knee and service.

3.  Sinusitis is not currently demonstrated.

4.  There has been no establishment of an etiologic nexus 
between currently demonstrated hypertrophic gastritis and 
service.

5.  The veteran's only eye abnormalities are presbyopia and 
astigmatism.  

6. There has been no establishment of an etiologic nexus 
between currently demonstrated tinea or pseudofolliculitis 
and service.

7.  The veteran's organic hearing acuity is currently 
manifested by average pure tone thresholds at 1,000, 2,000, 
3,000, and 4,000 hertz of 29 decibels in the right ear with 
speech recognition ability 96 percent correct in the right 
ear.

8.  The veteran currently has constant tinnitus in the right 
ear, a residual of a head injury.

9.  Labyrinthitis is currently manifested by severe 
dizziness, with occasional staggering.  

10.  The veteran filed a claim for service connection for 
headaches, as a residual of his in-service head injury, on 
December 8, 1992.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for arthritis of the right 
shoulder, low back and chondromalacia patella of the right 
knee.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for sinusitis.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for hypertrophic 
gastritis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1998).

4.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for presbyopia and 
astigmatism.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1998).

5.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for tinea and 
pseudofolliculitis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

6.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  

7.  The criteria for an increased (compensable) rating for 
hearing loss of the right ear have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1998).  

8.  The criteria for a rating of 30 percent for labyrinthitis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.87a, Code 6204 (1998).  

9.  The criteria for an effective date of December 8, 1992, 
for an award of compensation for posttraumatic headaches have 
been met.  38 U.S.C.A. § 5110(a) (b) (West 1991); 38 C.F.R. 
§§ 3.155(a), 3.157, 3.400(a) (b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he 
has not presented such claims, his appeal must fail and there 
is no duty on the VA to assist him in the development of his 
claims because such additional development would be futile.  
Id.

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A.  Based on Persian Gulf Service

The veteran has claimed service connection for muscle 
soreness, including joint pain of the right shoulder, back 
and right knee; sinusitis, claimed as flu-like symptoms; a 
gastrointestinal disorder; vision problems; and a skin 
disorder.  It is noted that he served in the Southwest 
Theater of Operations during the Persian Gulf War.  As such, 
consideration must be given under regulations applicable to 
such service.

(a)(1)  Except as provided in paragraph (c) of this section, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: 

(i) became manifest either during active 
military, naval, or air service in 
the Southwest Asia theater of 
operations during the Persian Gulf 
War, or to a degree of 10 percent or 
more not later than December 31, 
2001; and 

(ii) by history, physical examination, 
and laboratory tests cannot be 
attributed to any known clinical 
diagnosis.

(2) For purposes of this section, "objective 
indications of chronic disability" include 
both "signs," in the medical sense of 
objective evidence perceptible to an examining 
physician, and other, non-medical indicators 
that are capable of independent verification.  

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States. 

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 

(c) Compensation shall not be paid under this section: 

(1) if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or 

(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event 
that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater 
of operations during the Persian Gulf War and the onset 
of the illness; or 

(3) if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d) For purposes of this section: 

(1) the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian 
Gulf War. 

(2) the Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, 
Oman, the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317.  

Regarding the veteran's claim, it is important to note that 
in the above referenced regulation one of the basic criteria 
for service connection is that the condition may not be 
attributed to any known cause.  Review of the medical 
evidence of record shows that, in addition to the veteran's 
service medical records and VA outpatient treatment records 
dated between 1991 and 1997, the veteran has had extensive 
evaluations by VA in 1994, 1996 and 1997.  These evaluations, 
with the exception of the veteran's claim for flu-like 
symptoms which has not been clinically demonstrated in the 
record, show that the claimed disorders have specific 
diagnosable causes.  

The veteran claims service connection for muscle soreness and 
pain in three specific joints.  He asserts that he has pain 
in the right shoulder, right knee and low back.  An 
examination was conducted by VA in August 1994.  At that 
time, the veteran stated that he did not have any real joint 
trouble, but that the muscles of the shoulders, particularly 
the left one, felt like they had arthritis.  The diagnosis, 
at that time, was mild traumatic arthritis of the shoulders, 
with myalgia by history, which was probably related.  On 
orthopedic examination by VA in December 1996, the veteran 
complained of minor pain in the left shoulder and both knees.  
This was aggravated by damp weather.  On examination, the 
veteran had full range of motion of the shoulders, elbows, 
wrists, fingers and of the upper extremities with no 
complaints of pain.  He also had a full range of motion of 
the hips, knees and ankles.  There were no complaints of pain 
or evidence of guarding in the lower extremities.  He had no 
tenderness over any of the joints or muscle masses.  The 
examiner stated that he could find no objective evidence of 
organic pathology in the veteran's musculoskeletal system 
that would interfere with employment.  An examination was 
conducted by VA in July 1997. At that time, the veteran 
complained of pain in the right shoulder, low back, and right 
knee.  X-ray studies of the right shoulder and low back 
disclosed minimal degenerative joint disease.  Clinical 
evaluation of the right knee disclosed chondromalacia 
patella.  

Three evaluations fail to find evidence of the muscle 
soreness.  Although the veteran has had specific joint pain 
complaints, these may be attributed to specific diagnosed 
causes.  Arthritis of the right shoulder and low back has 
been documented.  Chondromalacia patella of the right knee 
has been diagnosed.  Therefore, service connection under 
regulations applicable to service in the Persian Gulf is not 
warranted.  

The veteran is also claiming service connection for 
gastrointestinal disabilities.  In this regard, he has been 
afforded VA examinations in the late 1990's.  On VA 
examination in December 1996, a diagnosis of diverticular 
disease was made.  An examination was also conducted by VA in 
July 1997.  At that time, mild hypertrophic gastritis was 
diagnosed.  This diagnosis renders the above referenced 
regulations inapplicable.  

The veteran is claiming service connection for vision 
problems.  He was afforded a visual examination by VA in July 
1997.  At that time, presbyopia and mild astigmatism were 
diagnosed.  It was noted that the veteran had mild refractive 
error which was normal for his age.  Eye examination was 
otherwise normal.  The diagnoses render the above referenced 
regulations inapplicable.  

The veteran is claiming service connection for a skin 
disorder.  On dermatology examination by VA in July 1997, the 
veteran complained of having burning, soreness, itching, and 
cracking of the feet, as well as a rash on his back and bumps 
of his face.  He stated that these were of 5 years duration, 
but were not manifested at the time of the examination.  The 
examiner indicated that he could not comment on any rash of 
the back as this condition was not currently manifested, and 
that the bumps on the face were probably pseudofolliculitis.  
The examiner did note tinea of the toenails and bottom of the 
feet.  

The only skin disorders that have been documented in the 
record have been found to be tinea or pseudofolliculitis, 
depending on the affected area of the body.  These diagnoses 
render the above referenced regulation inapplicable.  

Regarding the veteran's claim for service connection for flu-
like symptoms, it is noted that he has been afforded several 
evaluations of by VA in recent years.  The most complete 
evaluation was conducted by VA in December 1996.  Clinical 
evaluation of the  nasal cavity, sinuses, oral cavity, 
pharynx, larynx and neck was normal.  X-ray studies of the 
paranasal sinuses showed no significant mucosal thickening or 
air fluid levels.  The bony structures were intact.  No 
diagnosis related to the veteran's complaint of flu-like 
symptoms was made.  On examination by VA in July 1997, X-rays 
studies of the paranasal sinuses was again unremarkable.

The medical evaluations of record do not document a 
disability manifested by flu-like symptoms.  No sinus disease 
has been found.  Absent some demonstration of a claimed 
disability, service connection is not warranted.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992)


B.  Direct Basis

While the veteran's contentions have primarily centered on 
his service in the Persian Gulf during Operation Desert 
Storm, service connection must also be considered on a direct 
basis, that is, it must also be determined if any of these 
conditions may be directly related to the veteran's periods 
of active duty.  Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 
1994).  

Regarding this aspect of the veteran's claim, to be deemed 
well grounded, a claim must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
This evidence must include competent medical evidence of 
causality between incidents of service and the disability for 
which he is claiming service connection.  Grivois v. Brown, 6 
Vet. App. 136 (1994).  While the veteran has given sworn 
testimony in two hearings on appeal, to the effect that he 
believes that there is a relationship between service and his 
claimed disabilities, it is noted that he is a layman, and, as 
such, is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Sinusitis is currently not demonstrated of record, which, as 
previously noted, is necessary for the establishment of 
service connection.  Arthritis of the right shoulder, back 
and right knee was not manifested during service or within 
one year thereafter.  The diagnosed gastrointestinal and 
skins disorders were not manifested during service.  
Moreover, these conditions have not been related to service.  
It is noted that a VA examiner stated that if the veteran's 
tinea was not noted before service, it could have had its 
onset therein.  However, this statement appears to be mere 
speculation on the possibility, not a positive statement of 
fact.  Presbyopia and astigmatism are refractive errors of 
the eyes.  As such, they are not diseases upon which 
compensation benefits may be granted.  38 C.F.R. § 3.303(c).  
Under these circumstances, these claims on a direct basis are 
not considered to be plausible and must be denied.  

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A.  Hearing Loss of the Right Ear

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI and VII.  It is noted that 
hearing loss is service connected in the right ear only.  As 
such, the hearing in the left ear, is considered to be normal.  
Boyer v West, No. 97-1194 (U.S. Vet. App. Oct. 8, 1998).  

An audiometric evaluation was conducted for compensation 
purposes for the VA in December 1996.  This testing showed 
that the veteran's organic hearing acuity was currently 
manifested by average pure tone thresholds at 1,000, 2,000, 
3,000, and 4,000 hertz of 29 decibels in the right ear with 
speech recognition ability 96 percent correct in the right 
ear.

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. 
App. 345 (1992).  When the formula in Table VII for 
determining the disability evaluation is applied to these 
numeric designations, the result is a noncompensable 
disability rating for the veteran's service-connected right 
ear hearing loss.  38 C.F.R. § 4.85(b), Table VII (1998).  
The evaluations derived from the Rating Schedule are intended 
to make proper allowance for improvement by hearing aids.  
38 C.F.R. § 4.86 (1998).

B.  Tinnitus

Persistent tinnitus, as residuals of head injury, concussion 
or acoustic trauma will be rated as 10 percent disabling.  
38 C.F.R. § 4.87a, Diagnostic Code 6260.

The veteran sustained a significant head injury during 
service.  He has, on each examination that he has been 
afforded, indicated that he has continuous tinnitus.  This is 
sufficient to establish the 10 percent rating.  However, this 
is the highest schedular rating assignable for this disorder.  
The veteran has advanced contentions to the effect that this 
condition has interfered with his ability to maintain 
employment.  The Board does not find evidence specific to 
this contention.  Moreover, it is believed that this aspect 
of the claim should be addressed with the issue of 
entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities that 
has been referred to the RO for appellate development.  

Under these circumstances, as there is not evidence of record 
that would warrant a rating in excess of 10 percent for 
tinnitus, the claim is denied.  

C. Labyrinthitis.  

Moderate chronic labyrinthitis, with tinnitus and occasional 
dizziness, will be rated 10 percent disabling.  Severe 
labyrinthitis, with tinnitus, dizziness and occasional 
staggering, will be rated as 30 percent disabling.  
38 C.F.R. § 4.87a, Diagnostic Code 6204.  

An examination was conducted by VA in April 1994.  The 
veteran reported and that he had some dizziness and tinnitus 
following the head injury he had while on active duty.  He 
denied nausea, vomiting or photophobia.  The pertinent 
impression was status post right ear injury resulting in 
surgery with persistent dizziness and tinnitus.  

An examination was conducted by VA in December 1996.  At that 
time, his head injury was again reported and it was noted 
that he had undergone surgery following which he had become 
vertiginous.  He stated that he had been unable to work due 
to his dizziness.  The examiner stated the veteran had 
posttraumatic or postoperative labyrinthitis, with 
significant vertigo.  

A neurological examination was conducted by VA in July 1997.  
At that time, the veteran reported that he continued to have 
severe tinnitus and vertigo, although his vertigo had become 
less severe than it had been.  Ear, nose and throat 
examination was also conducted by VA in July 1997.  At that 
time, the veteran stated that he had had significant 
dizziness with persistent staggering since his head injury in 
service.  It was noted that he was continuously dizzy and had 
particular difficult walking in the dark.  He stated that he 
staggered walking to the bathroom in the dark and needed to 
hold on to the wall. The examiner stated that the veteran had 
chronic labyrinthitis secondary to head trauma which produced 
the chronic vertigo.  He stated that these symptoms would not 
clear and that the chronic labyrinthitis would not improve in 
the future.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The veteran's tinnitus has been separately evaluated.  
Therefore, the only symptomatology under which the 
labyrinthitis maybe evaluated is the veteran's dizziness.  
Nevertheless, the Board finds this symptomatology to be so 
significant as to warrant a 30 percent evaluation.  In 1994, 
the veteran had complaints of persistent dizziness.  The 
evaluation in 1996 showed significant vertigo.  Although the 
neurologic examiner who evaluated the veteran in 1997 
believed that the veteran's dizziness had improved somewhat 
by that year, an additional evaluation showed the symptom to 
be as severe those noted in earlier years.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that the severe dizziness is 
sufficient to warrant a 30 percent rating on the basis of 
severe labyrinthitis.  

III.  Earlier Effective Date

The veteran is claiming an effective date earlier than that 
assigned by the RO for an award of service connection for 
headaches, a residual of the head trauma he sustained during 
service.  Except as otherwise provided, the effective date of 
an evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400,(a), (b).  The effective date 
for the grant of service connection is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  Id.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree or a claim for pension denied for the 
reason the disability was not permanently and totally 
disabling, receipt of one of the following may be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen:  

(1)  The date of outpatient or hospital examination or date 
of admission to a VA hospital or uniformed services hospital.  

(2)  The date of receipt of evidence from a private physician 
when evidence furnished by or on behalf of the claimant is 
within the competence of the physician.  
38 C.F.R. § 3.157(b).  

Service connection for headaches, as a residual of a head 
injury, was granted by the RO in an August 1995 rating 
decision.  At that time, the RO determined that the veteran 
had first claimed service connection for headaches in 
correspondence received on February 18, 1993.  The Board has 
reviewed the record, including all of the correspondence 
received from the veteran, since first receiving the formal 
claim for service connection in December 1991.  The earliest 
mention of headaches was found in a May 1992 VA compensation 
examination, but the veteran's initial claim was not 
adjudicated until July 1992.  As the veteran had not had a 
formal claim allowed or disallowed prior to that date, the 
examination report may not constitute an informal claim for 
service connection.  

On December 8, 1992, the veteran submitted a substantive 
appeal in response to the statement of the case furnished to 
the veteran in December 1992, which addressed the issues of 
increased ratings for the residuals of a head injury.  At 
that time, the veteran, in relating the residuals of his head 
injury stated that his symptoms were right ear, noise, pain, 
dizziness and headache.  The Board finds that this may be 
accepted as the date that the veteran filed his claim for 
service connection for headaches as a residual of head 
trauma.  The benefit sought on appeal is granted to this 
extent, but an effective date earlier than December 8, 1992 
is not warranted.  


ORDER

The claims for service connection for arthritis of the right 
shoulder and low back, chondromalacia patella of the right 
knee, sinusitis, hypertrophic gastritis, presbyopia, 
astigmatism, and a skin disorder are denied.  

The claims for increased ratings for hearing loss of the 
right ear and tinnitus are denied.  

A rating of 30 percent for labyrinthitis is granted subject 
to the controlling regulations governing the payment of 
monetary benefits.  

An effective date of December 8, 1992 for posttraumatic 
headaches is granted.  


REMAND

The veteran is claiming service connection for depression and 
memory loss.  One of his contentions is that the disorders 
are the result of the head trauma he sustained during 
service.  The veteran and his representative, at a hearing 
before a member of the Board in June 1998, have requested 
that a psychiatric examination be scheduled to ascertain 
whether such a relationship exists.  The VA has a duty to 
assist the veteran in developing facts pertinent to well-
grounded claims, which includes ordering a medical 
examination when indicated by the circumstances of the case.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Regarding the veteran's claim for an increased rating for 
hypertension, it is noted that regulations applicable to the 
evaluation of this disability were recently changed.  The RO 
must be given the opportunity to evaluate this disorder on 
the basis of the new regulations.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for symptoms related to his 
psychiatric disability and service-
connected hypertension, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should arrange for the veteran 
to undergo a special psychiatric 
evaluation.  The examiner should be 
requested to render an opinion as to 
whether there could be any relationship, 
either directly or by aggravation, 
between the veteran's psychiatric 
disorder and the head injury he sustained 
while on active duty.  

3.  The RO should evaluate the veteran's 
service-connected hypertension in light 
of the change in regulatory criteria 
effective in January 1998.  The RO should 
make a determination as to whether the 
disability should be evaluated under the 
old or new criteria, whichever is more 
favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  If 
the RO finds that another VA medical 
examination is necessary in order to 
decide the claim, such an examination 
should be scheduled and conducted.  

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	A. BRYANT
	Member, Board of Veterans' Appeals
	

 
- 18 -


- 1 -


